Order granting plaintiffs’ motion for a preference in a tort action, affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Wenzel and MacCrate, JJ., concur; Adel, J., dissents and votes to modify the order so as to provide that the request of the city be granted and the ease set for trial at the September, 1950, term, with the following memorandum: The action was commenced one year after the date of the accident. After issue was joined defendants demanded a bill of particulars, which was not served by the plaintiffs until almost a year later. Defendants do not object to the preference but the city urges that it is now engaged in litigation that will require the full attention of its legal department presently and the trial should be delayed until the fall session of the court. In view of the unreasonable delay by the plaintiffs, I think the request of the city should be granted and the ease set for the September term for trial.